Case 4:16-cv-00706-Y Document 29-2 Filed 05/21/19   Page 1 of 4 PageID 264




        EXHIBIT 2
     Case 4:16-cv-00706-Y Document 29-2 Filed 05/21/19                            Page 2 of 4 PageID 265


                                 AMERICAN ARBITRATION AS SOCIATION

MATT LARSON,                                           $
                                                       $
             Claimant,                                 $
                                                       $
VS                                                     $        CASE NO. 01-1 8-0002-1348
                                                       $
CONN APPLIANCES, INC                                   $
                                                       $
            Respondent                                 $


                 RULING ON MOTION FOR SUMMARY JUDGMENT AND
                             ARBITRATION AWARD
            I,   Paulo Flores, the arbitrator    in the above captioned arbitration            case, having been

appointed in a manner consistent with the Parties' agreement, having considered the competing

Motions for Summary Judgment filed by both Parties to this case, make the following Ruling

and Award          in accordance with the Consumer Rules of the American Arbitration Association.

1.          On January 20,2016, Angela Larson, wife of Matt Larson (hereinafter "Claimant"),

entered into a Retail Installment Contract (the "Contract") I with Conn Appliances, Inc.

(hereinafter "Respondent"). The Contract provided that Respondent could contact Angela

Larson at the telephone number that she provided, which was Claimant's cellular phone

number.

2.          Calls to Claimant's cell number from Respondent's Noble Systems Corporation ('Noble")

phone system began soon thereafter, on February 17,2016.2 On                   April 26,2016, Claimant clearly

revoked any consent that may have existed for Respondent to call Claimant's cell number.3




I Exhibit I to Claimant's Motion for Summary Judgment (hereinafter "Claimant's MSJ").
2
  Exhibit 2 to Claimant's MSJ.
3
  Exhibits 3 and 4 to Claimant's MSJ. Respondent, in its Response to Claimant's MSJ, alleges there is a fact issue as
to Claimant's revocation of consent. There is none - the following statements by Claimant indicate a clear revocation
of consent as a matter of law: "I just don't want to receive any more calls from you guys right now" (to which the
Conn's agent, Ebony, responded: "Okay, no problem, I can go ahead and um, take your number off of the list.") Then,
on the very next Conn's call: "This is the second time I have requested you guys to take my number off your call list,"
followed by a litigation threat if Conn's called again.


RULING AND AWARD          -   LARSON v. CONN APPLIANCES, INC.                                               Page   I of3
4132980 4
    Case 4:16-cv-00706-Y Document 29-2 Filed 05/21/19                            Page 3 of 4 PageID 266


3.          Despite telling Claimant on April 26,2016 that it would take Claimant's, "number off                      of
the list,"a Respondent systemically and repeatedly called Claimant on Claimant's cell phone over

240 more times over the ensuing five-week period.s

4.          Claimant brought the present action pursuant to the Telephone Consumer Protection Act,

47 U.S.C. 227, et seq (hereinafter the "TCPA"), arguing that Respondent violated the TCPA by

repeatedly calling his cellular telephone number after Claimant had revoked consent to be called.

5.          The Arbitrator finds that the system used by Respondent was an Automatic Telephone

Dialing System ("ATDS") under the TCPA, both under the definition under the TCPA, and under

the FCC's 2003 and 2008 orders.6 Based upon the summary judgment evidence and the legal

authority before me, I find that Respondent's Noble system falls under the definition of an ATDS

under the TCPA.

6.          Respondent violated the TCPA by making 249 calls through an ATDS to Claimant,

after Claimant revoked his consent on April 26,2016.

7.          When Claimant withdrew his consent, Respondent stated: o'Okay, no problem, I can go

ahead and um, take your number off of the list." Nevertheless, starting with the very next day,

at which time Claimant again stated to Respondent that he no longer wanted to receive calls

from Respondent, and over the ensuing five weeks, Respondent continued to call Claimant                           -   a

total of 249 times. The summary judgment materials filed by Respondent itself                                  show

Respondent involved in numerous arbitrations over this issue. Even                    if   these were resolved, on

their specific facts, in favor of Respondent, Respondent clearly knew that nationwide there

were people taking the position that its actions were in contravention to the TCPA. In this

particular case, the calls were not even to the Respondent's customer, as Claimant informed

4
  Exhibit 4 to Claimant's MSJ.
5
  Exhibit 2 to claimant's MSJ.
6
  The Arbitrator acknowledges that there is case law, as there appears to be on almost every issue under the TCPA,
falling on both sides of this issue; r.e., there is case law holding the ACA Internqtional case ovemrled all prior FCC
decisions regarding the definition of an ATDS, and case law holding it did so only as to the FCC's 2015 ruling, and
did not affect the prior FCC definitions. I believe the latter position to be the stronger, better reasoned position.


RULING AND AWARD        -   LARSON v. CONN APPLIANCES, INC                                                  Page2 of3
4132980 4
     Case 4:16-cv-00706-Y Document 29-2 Filed 05/21/19                 Page 4 of 4 PageID 267


Respondent on April 27 , 2017, when he revoked his consent for the second time.7 Based on

the foregoing,       I   find that Respondent's violation of the TCPA was willful and knowing,
allowing for a statutory trebling of damages, to $1,500 per violation.

8.          Accordingly, I hereby award Claimant the sum of $373,500.00, against Respondent,         as

its statutory damages under the TCPA.8

9.          The administrative fees of the American Arbitration Association, totaling $1,900.00, and

the arbitrator's compensation, totaling $2,500.00, shall be borne as incurred.

10.         Respondent shall have thirty (30) days from the date of this Award to deliver the awarded

funds to Claimant, after which date, such amounts shall bear post-award interest at the rate of five

percent (5%) per annum.

            This Award is in full settlement and resolution of all claims and counterclaims in this

arbitration. All claims not expressly granted are hereby, denied.



ITI              RDERED, this 15th day of May, 2019.



Paulo
Arbitrator




7
    Exhibit 4 to claimant's MSJ
8
    $l,5oo x249: $373,500.

RULING AND AWARD          -   LARSON v. CONN APPLIANCES, INC.                               Page 3   of3
4132980_4
